





LIQUIDITY SERVICES, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of November
5, 2019 (the “Effective Date”), by and between Liquidity Services, Inc., a
Delaware corporation (“LSI” or the “Company”), and Nicholas Rozdilsky (the
“Executive”).
1.Employment Agreement. On the terms and conditions set forth in this Agreement,
the Company agrees to employ the Executive and the Executive agrees to be
employed by the Company for the Employment Period set forth in Section 2 hereof
and in the position and with the duties set forth in Section 3 hereof. Terms
used herein with initial capitalization are defined in Section 10.12 below.
2.Term. The term of employment under this Agreement shall be the period set
forth in Schedule 1 attached hereto commencing on the Effective Date (the
“Employment Period”).
3.Position and Duties. The Executive shall serve in the position and with the
duties and title set forth in Schedule 1 attached hereto during the Employment
Period. In such capacity, the Executive shall have the normal duties,
responsibilities, and authority of such position, subject to the power of the
Executive’s “Reporting Officer” as designated in Schedule 1, the Chairman of the
Board of Directors (the “Board”) or the Board to reasonably expand or limit such
duties, responsibilities and authority. The Executive shall perform his or her
duties in accordance with the Company’s policies set by the Board or the Company
(including the Company’s Clawback Policy), the Company’s Code of Conduct, and
the Executive’s fiduciary duties to the Company. The Executive shall report to
the Reporting Officer designated in Schedule 1. The Executive shall devote the
Executive’s best efforts and full business time and attention to the business
and affairs of the Company; provided, however, that Executive may, to the extent
such participation or service does not materially interfere with the performance
of the obligations described in this Agreement, (i) participate in charitable,
civic, political, social, trade, or other non-profit organizations and (ii) with
the consent of the Board such consent not to be unreasonably withheld, serve as
a non-management director of business corporations (or in a like capacity in
other for-profit organizations).
4.Place of Performance. In connection with the Executive’s employment by the
Company, the Executive shall be based at the principal executive offices of the
Company, except as otherwise agreed by the Executive and the Company and except
for reasonable travel on Company business.
5.Compensation.
5.1. Base Salary. During the Employment Period, the Company shall pay to the
Executive an annual base salary (the “Base Salary”), which initially shall be at
the rate per year as set forth in Schedule 1. The Base Salary shall be payable
semi-monthly or in such other installments as shall be consistent with the
Company’s payroll procedures. The Base Salary may be increased at any time or
from time to time, but it may not be decreased without the consent of the
Executive.
5.2 Bonus. The Executive shall be eligible for a performance bonus as set forth
in Schedule 1.
5.3 Equity Awards.


5.3.1. Annual Award. Subject to any conditions set in Schedule 1, Executive
shall be eligible to receive an annual equity award, subject to the terms of the
Liquidity Services, Inc. Second Amended and Restated 2006 Omnibus Long-Term
Incentive Plan, as amended, or any successor plan, as determined by the Board or
any committee thereof.


5.4 Benefits. During the Employment Period, the Executive will be entitled to
receive such other benefits approved by the Reporting Officer and made available
to similarly situated senior executives of the Company, including health
insurance, disability insurance, and 401(k) benefits. At all times the Company
agrees to maintain Director’s and Officer’s Liability coverage for the
Executive. Nothing contained in this Agreement shall prevent the Company from
changing insurance carriers or otherwise modifying the Company’s employee
benefit programs.
5.5 Employee Leave. The Executive shall be entitled to all public holidays
observed by the Company in addition to a total of 26 days of paid time off in
accordance with the applicable policies of the Company, which shall be taken at
a reasonable time or times per year.



--------------------------------------------------------------------------------



6.Expenses. The Executive is expected and is authorized to incur reasonable
expenses in the performance of his duties hereunder, including the costs of
entertainment, travel, and similar business expenses incurred in the performance
of his duties. The Company shall reimburse the Executive for all such expenses
promptly upon periodic presentation by the Executive of an itemized account of
such expenses and appropriate receipts. Any reimbursements provided under this
Agreement that constitute deferred compensation within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) shall be made
or provided in accordance with the requirements of Code Section 409A, including
that (i) in no event shall any fees, expenses or other amounts eligible to be
reimbursed by the Company under this Agreement be paid later than the last day
of the calendar year next following the calendar year in which the applicable
fees, expenses or other amounts were incurred; and (ii) the amount of expenses
eligible for reimbursement that the Company is obligated to pay or provide, in
any given calendar year shall not affect the expenses that the Company is
obligated to reimburse in any other calendar year.
7.Termination of Employment.
7.1. Termination. The Executive’s employment by the Company during the
Employment Period will continue until Executive’s death, Disability, resignation
or until Executive’s termination by the Reporting Officer or the Board at any
time.
7.2. Notice of Termination. Any termination of the Executive’s employment by the
Company or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 10.1 hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon, if any, and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Termination of the Executive’s employment shall take effect on the Date of
Termination.
8.Compensation Upon Termination.
8.1. Death. If the Executive’s employment is terminated during the Employment
Period as a result of the Executive’s death, the Company shall pay to the
Executive’s estate, or as may be directed by the legal representatives of such
estate, the Executive’s full Base Salary through the next full calendar month
following the Date of Termination and all other unpaid amounts, if any, to which
the Executive is entitled as of the Date of Termination in connection with any
fringe benefits pursuant to Section 5.4 and expenses pursuant to Section 6.
Subject to Section 8.5 below, the payments contemplated by this Section 8.1
shall be paid at the time they are due, and the Company shall have no further
obligations to the Executive or his or her estate under this Agreement.
8.2. Disability. If the Company terminates the Executive’s employment during the
Employment Period because of the Executive’s Disability, the Company shall pay
the Executive the Executive’s full Base Salary through the third full calendar
month following the Date of Termination and all other unpaid amounts, if any, to
which the Executive is entitled as of the Date of Termination in connection with
any fringe benefits pursuant to Section 5.4 and expenses pursuant to Section 6.
Subject to Section 8.5 below, the payments contemplated by this Section 8.2
shall be paid at the time they are due, and the Company shall have no further
obligations to the Executive under this Agreement; provided, however, that the
Base Salary shall be reduced by the amount of any disability benefit payments
made to the Executive during a period of Disability from any insurance or other
policies provided by the Company.
8.3. By the Company with Cause or by the Executive without Good Reason. If the
Company terminates the Executive’s employment during the Employment Period for
Cause or if the Executive voluntarily terminates the Executive’s employment
during the Employment Period other than for Good Reason, the Company shall pay
the Executive the Executive’s full Base Salary through the Date of Termination
and all other unpaid amounts, if any, to which Executive is entitled as of the
Date of Termination in connection with any fringe benefits pursuant to Section
5.4 and expenses pursuant to Section 6. Subject to Section 8.5 below, the
payments contemplated by this Section 8.3 shall be paid at the time such
payments are due, and the Company shall have no further obligations to the
Executive under this Agreement.



--------------------------------------------------------------------------------



a.By the Company without Cause or by the Executive for Good Reason. If the
Company terminates the Executive’s employment during the Employment Period other
than for Cause, death, or Disability or the Executive terminates his employment
during the Employment Period for Good Reason, the Company shall pay the
Executive: (A) the Executive’s full Base Salary through the Date of Termination
and all other unpaid amounts, if any, to which the Executive is entitled as of
the Date of Termination in connection with any fringe benefits pursuant to
Section 5.4 and expenses pursuant to Section 6; and (B) a lump-sum severance
package equal to nine (9) months of the Executive’s Base Salary (collectively
the “Severance Payment”). Subject to Section 8.5 below, the Severance Payment
shall be payable to the Executive within 60 days of the Date of Termination,
provided the Executive timely executes and returns a separation agreement and
release of claims in a form acceptable to the Company, and such release has
become irrevocable by such date.
b.Code Section 409A Matters. Anything in this Agreement to the contrary
notwithstanding, if (A) on the date of Executive’s “separation from service”
(within the meaning of Section 409A(a)(2)(A)(i) of the Code) with the Company,
Executive is a “specified employee” (within the meaning of Section
409A(a)(2)(B)(i) of the Code) and (B) as a result of such separation from
service, Executive would receive any payment under this Agreement that, absent
the application of this Section 8.5, would be subject to the additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(2)(B)(i) of the Code, then no such payment shall be payable
prior to the date that is the earliest of (1) six months after the Executive’s
separation from service, (2) the Executive’s death or (3) such other date as
will cause such payment not to be subject to such additional tax. Any payments
which are required to be delayed as a result of this Section 8.5 shall be
accumulated and paid as a lump-sum on the earliest possible date determined in
accordance the preceding sentence.
9.Other Agreements. Executive previously executed an Employee Agreement
Regarding Confidentiality, Intellectual Property, and Competitive Activities
(the “Employee Agreement”), and the terms and conditions of the Employee
Agreement are specifically incorporated herein by reference. Executive’s equity
awards detailed in Schedule 1 shall be the subject of a separate grant
agreements which shall control for purposes of the award terms and conditions.
10.Miscellaneous.


a.Notices. All notices, demands, requests or other communications required or
permitted to be given or made hereunder shall be in writing and shall be
delivered by hand or mailed by first class registered or certified mail or
delivery carrier, postage prepaid, addressed as follows:


10.1.1. If to the Company:
Liquidity Services, Inc.
6931 Arlington Road, Suite 200
Bethesda, MD 20814
ATTN: VP, General Counsel & Corporate Secretary


10.1.2. If to the Executive:
at the address set forth in Schedule 1.


or to such other address as may be designated by either party in a notice to the
other. Each notice, demand, request or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for all purposes three days after it is deposited in the U.S. mail, postage
prepaid, or at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, the answer back, the confirmation (if electronic
record) or the affidavit of messenger being deemed conclusive evidence of such
delivery) or at such time as delivery is refused by the addressee upon
presentation.
10.2. Representations. Executive agrees to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. Executive
represents that performance of all the terms of this Agreement and the Employee
Agreement will not breach any existing non-compete or similar agreement.
Executive has not entered into, and Executive agrees not to enter into, any oral
or written agreement in conflict herewith.
10.3. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.
10.4. Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 8 and 9 hereof shall survive the termination of
employment of the Executive. In addition, all obligations of the Company to make
payments hereunder shall survive any termination of this Agreement on the terms
and conditions set forth herein.
10.5. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable



--------------------------------------------------------------------------------



and delegable to any Affiliate of the Company or in connection with any
subsequent merger, consolidation, sale of all or substantially all of the assets
of the Company or similar reorganization of a successor corporation.
10.6. Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.
10.7. Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the parties hereto;
provided, that the parties may amend Schedule 1 hereto by executing and
delivering a revised version of Schedule 1 and attaching such revised version to
this Agreement. Neither the waiver by either of the parties hereto of a breach
of or a default under any of the provisions of this Agreement, nor the failure
of either of the parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder,
shall thereafter be construed as a waiver of any subsequent breach or default of
a similar nature, or as a waiver of any such provisions, rights or privileges
hereunder.
10.8. Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
10.9. Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Maryland not including the
choice of law rules thereof. Any suit, action or proceeding arising out of or
relating to this Agreement must be instituted in the state or federal courts
located in Montgomery County, Maryland. Each of the Company and the Executive
irrevocably submits to the exclusive jurisdiction of such courts in any such
suit, action or proceeding.
10.10. Entire Agreement. This Agreement, including Schedule 1 hereto and the
Employee Agreement, constitute the entire agreement between the parties
respecting the employment of Executive, there being no representations,
warranties or commitments except as set forth herein.
10.11 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.
10.12. Definitions.
“Affiliate” means as to a specified Person any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the specified Person.
“Agreement” means this Executive Employment Agreement.
“Base Salary” is defined in Section 5.1 above.
“Beneficial Owner” means a beneficial owner within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended.
“Cause” means (i) a material breach by the Executive of any term of this
Agreement, the Company’s policies set by the Board or the Company, the Company’s
Code of Conduct, Executive’s fiduciary duties to the Company or of any law,
statute or regulation; (ii) the material failure to achieve the Company’s
written objectives or goals as reasonably determined by the Executive’s
Reporting Officer in consultation with the Executive and the Board of Directors
or a committee thereof; (iii) misconduct which is injurious to the Company or
any of its affiliates, either monetarily or otherwise, or which impairs
Executive’s ability to effectively perform his duties or responsibilities; (iv)
personal conduct which reflects poorly on the Company or Executive or which
impairs the Executive’s ability to perform his duties or manage subordinate
employees, including but not limited to the abuse of alcohol or controlled
substances; (v) habitual or repeated neglect of Executive’s duties or
responsibilities; (vi) misappropriation of (or attempted misappropriation of) a
business opportunity of the Company or its affiliates, including attempting to
secure or securing any personal profit in connection with any transaction by the
Company or its affiliates; (vii) the commission of or conviction for (or the
procedural equivalent or conviction for), or the entering of a guilty plea or
plea of no contest with respect to a crime, which is a felony or in the
Company’s reasonable judgment, involves moral turpitude; (viii) intentional
injury of another employee or any person in the course of performing services
for the company; (ix) any conflict of interest, including, but not limited to
solicitation of business on behalf of a competitor or potential competitor; (x)
violation of the company’s policies prohibiting discrimination or harassment of
employees, clients, guests or vendors of the Company; (xi) failure to comply
with the company’s written Human Resources policies published on LSI Connect or
any replacement to this; or (xii) failure to follow any material and lawful
instruction given to Executive by Executive’s Reporting Officer.


“Company” means Liquidity Services, Inc. and its successors and assigns.




--------------------------------------------------------------------------------



“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability, 30
days after Notice of Termination; (iii) if the Executive’s employment is
terminated by the Company with or without Cause, the date specified in the
Notice of Termination; (iv) if the Executive’s employment is terminated by the
Executive with or without Good Reason, the date specified in the Executive’s
Notice of Termination, which shall be no less than 30 days following the date on
which the Notice of Termination is delivered; provided that the Company may
waive all or any of the notice period for no consideration and the Executive’s
Termination Date shall be determined by the Company; and (iv) if the Executive’s
employment is terminated during the Employment Period other than pursuant to
Section 7.1, the date on which Notice of Termination is given.
“Disability” means the Executive’s inability to perform all of the Executive’s
duties hereunder by reason of illness, physical or mental disability or other
similar incapacity, as determined by a competent medical doctor appointed by the
Reporting Officer after a complete and thorough medical examination and
evaluation, which inability shall continue for more than three consecutive
months or for such shorter periods that when aggregated exceed six (6) months in
any twelve (12) month period.
“Effective Date” means the date as of which this Agreement is executed as set
out above.
“Employee Agreement” is defined in Section 9 above.
“Employment Period” is defined in Section 2 above.
“Good Reason” means (i) the Company’s failure to perform or observe any of the
material terms or provisions of this Agreement (including the provisions of
Schedule 1) or the Employee Agreement, and the failure of the Company to cure
such default within 30 days after written demand for performance has been given
to the Company by the Executive, which demand shall describe specifically the
nature of such alleged failure to perform or observe such material terms or
provisions; or (ii) a material reduction in the scope of the Executive’s
responsibilities and duties without the written consent of Executive; or (iii)
any change to the job title given to Executive without his written consent; or
(iv) any reduction in Base Salary or any other material change in benefits
provided to Executive hereunder; or (v) any constructive termination of
Executive; or (vi) any request, instruction, directive or order, whether direct
or indirect, to Executive by the Board, the Company or any executive officer of
the Company to perform any act which is unlawful; or (vii) a requirement by the
Company for the Executive to relocate outside of the Washington DC metropolitan
region to retain his position without the written consent of the Executive.


“Notice of Termination” is defined in Section 7.2 above.
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
“Severance Payment” is defined in Section 8.4 above.
IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.






LIQUIDITY SERVICES, INC.By:
/s/ Michael Lutz
Michael Lutz
VP, Human ResourcesEXECUTIVE:
/s/ Nicholas Rozdilsky
Nicholas Rozdilsky














--------------------------------------------------------------------------------



SCHEDULE 1


CERTAIN TERMS OF EMPLOYMENT


All capitalized but undefined terms in this Schedule shall have the meaning
ascribed to them in the Agreement.


Executive: Nicholas Rozdilsky


Position/Title: VP, Chief Marketing Officer


Duties: Executive will be responsible for leading the Company’s Marketing
Department activities. The VP, Human Resources and/or your Reporting Officer
will provide a detailed list of specific duties, goals and objectives. This list
may be updated from time to time.


Employment Term: One Year from the Effective Date, automatically renewable for
successive one-year terms unless earlier terminated by either party.


Reporting Officer: Chairman and CEO


Base Salary: $275,000 per annum unless otherwise changed by your Reporting
Officer with approval of the Compensation Committee.


Bonus: Executive shall be eligible for an annual incentive bonus with a target
of 40% of his Base Salary based upon the Company’s or the Executive’s
achievement of certain targets, deliverables or goals set by the Executive’s
Reporting Officer and the Board’s Compensation Committee. The amount of the
bonus is further governed by the financial performance of the Company. The
Board’s Compensation Committee reserves the right to award a discretionary bonus
based on the Executive’s performance and contributions.


Annual Equity Award: Executive will be eligible for an annual equity award as
determined by the Board’s Compensation Committee.


Ownership Requirement: If Executive is a “Named Executive Officer” or “NEO,”
Executive will be subject to the Company’s equity ownership policy to align
Executive’s interests with those of LSI’s public shareholders. This policy
requires Executives who are Named Executive Officers to hold 150% of his base
salary in equity and the Company’s expectation is that Executive will be able to
meet this requirement by accumulating vested equity through the grant process
and not be required to purchase shares of stock outright. The Company’s General
Counsel will notify you if you are or become a Named Executive Officer.







COMPANY:EXECUTIVE:/s/ Michael Lutz
Michael Lutz
/s/ Nicholas Rozdilsky
Nicholas Rozdilsky
VP, Human Resources













